DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments filed 3/30/3021 with respect to claim 1 and similar claims have been considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
In Remarks, applicant individually attacked each of the references in the cited combination of Guenter and Kollins in an obviousness type of rejection. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In Page 4 of Remarks, applicant separately attacked Guenter reference with general allegation that the Office Action failed to explain exactly where Guenter discloses such features. This is because applicant failed to appreciate the examiner’s rationale of rejection. 
Applicant failed to appreciate that every display tile in Kollins FIGS. 4A-4B has a fixed display resolution. However, the image content displayed in a first tile of a fixed display resolution in the peripheral area has lower pixel density than the image content displayed in a second tile of a fixed display resolution in the foveal area. 

Applicant does not appreciate the examiner’s exemplary detailed explanation in relation to Guenter’s teaching of higher sampling density in the peripheral area versus lower sampling density in the foveal area as shown in Guenter FIG. 6 in relation to the inner layer grid versus the peripheral layer grids. 
Applicant failed to recognize that that higher resolution corresponds to finest LOD in the foveal area and lower resolution corresponds to the coarser LOD in the peripheral area while the display resolution remains constant. The image content for a pixel grid in the peripheral area for 
This feature of Guenter is exactly taught in Kollins FIG. 4A-4B and Paragraph 0032 wherein the image content having a lower resolution or lower density corresponds to the tile 402 in the peripheral area and the image content having a higher resolution or higher pixel density corresponds to the tile 402 in the foveal area.  
In a non-limiting example, for a fixed display resolution in Kollins FIGS. 4A-4B, each tile 402 has a fixed display resolution (for ease of explanation, let us say 100*100 pixels). However, the tile 402 of a fixed display resolution in the peripheral area of FIG. 4A located in the left-bottom of FIG. 4A is rendered with the image content having only 20*20 pixels while the tile 402 of a fixed display resolution in the left-bottom of FIG. 4B is rendered with the image 
In Page 5 of Remarks, applicant repeated the claim languages and made general allegation Kollins does not teach the claim invention in the claim 1. 
However, Kollins teaches at FIGS. 4A-4B and Paragraph 0032 modifying tiled hologram sizes based on gaze direction. An amount of visual detail encoded in each hologram tile is represented by a size of boxed regions in the tile, wherein a larger number of smaller boxes represents less visual information and a smaller number of larger boxes represents more visual information. The number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile. Thus, larger holograms with less duplicated information may be used for the foveal viewing region while smaller holograms with more duplicated information may be used for the peripheral view. 
This feature shows that Kollins rendering of image content in FIGS. 4A-4B for the tile 402 in the peripheral area is rendered in terms of the lower resolution hologram tile that is less than the size of the tile 402 and the image content (the hologram box) for the first tile 402 in the peripheral area covers less than the entire first tile 402. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. Kollins shows a tile 402 in the left-bottom of FIG. 4A the repeated holograms 5*5 with a 


Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “means for dividing” of claim 19 may correspond to GPU 12 of Paragraph 0042. 
The claimed “means for determining that” of claim 19 may correspond to the steps 74-76 of FIG. 5 or GPU 12 of FIG. 2 or the GPU driver 32 of Paragraph 0132 or the controller 36 of Paragraph 0132. 

The claimed “means for rendering” of claim 19 may correspond to the CPU 6 of FIG. 1 performing the Step 78 of FIG. 5 or GPU 12 of FIG. 2 and Paragraph 0099 or the rendering pass circuitry 58 of Paragraph 0135. 
The claimed “means for up-sampling” of claim 19 may correspond to the CPU 6 of FIG. 1 performing the Step 80 of FIG. 5 or the up-sample circuit 42 of FIG. 2 and Paragraph 0102. 
The claimed “means for outputting” of claim 19 may correspond to the CPU 6 of FIG. 1 performing the Step 80 of FIG. 5 or the up-sample circuit 42 of FIG. 2 and Paragraph 0104. 
The claimed “means for defining a viewport for the first tile” of the claim 20 may correspond to the GPU driver 32 of Paragraph 0118.  
The claimed “means for determining resolutions for different portions of the image surface” of claim 21 may correspond to the GPU driver 32 of Paragraph 0130 or the binning circuit 52 of Paragraph 0119. 
The claimed “means for during a binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to first tile” of the claim 21 may correspond to the binning circuit 52 of Paragraph 0119-0120. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over B. Guenter, et al., “Foveated 3D Graphics”, ACM Trans. Graph. 31(6), Article 164 (November 2012) at https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin).

Re Claim 1:  
Guenter at FIGS. 1-6 and Kollin at FIGS. 4A-4B teaches foveated rendering wherein Kollin teaches dividing an image surface into a plurality of tiles at FIGS. 3 and 4A-4B and Guenter teaches at FIG. 6 and Section 6 dividing an image surface into a plurality of sampling grids (regions). Kollin’s tiles when applied to Guenter allows that image surface of the Guenter to be divided into tiles of sampling grids so that the image content for the first sampling grid/region/tile in the fovea area before foveated rendering is rendered at lower resolution than the first sampling/grid/region tile after foveated rendering. 


Guenter in view of Kollin teaches a method of foveation rendering (FIG. 1 and FIG. 3 and FIG. 6), the method comprising: 
During a binning pass, dividing an image surface into a plurality of tiles, wherein image content of the image surface is to rendered during a rendering pass (
Guenter teaches at 164:8 column 1 under “Geometric Complexity” heading that the image surface is divided into sampling grids(regions) citing “our test scenario contains 400 such parametric objects arranged in a 20*20 grid” and Guenter teaches at FIG. 6 that the image surface is divided into the 4*5 sampling grid. 
Kollin shows at FIG. 3 that the image surface is divided into a plurality of tiles 302. 
Kollin teaches at FIGS. 4A-4B that the image surface is divided into a plurality of tiles of pixels corresponding to the tiled holograms. Kollin teaches at FIG. 3 that the image content for the first tile in the leftmost lower corner region of the image surface is binned during the binning pass and the image content is to rendered at a higher resolution during the foveated rendering pass at FIG. 4B); 
Determining that a first tile of the plurality of tiles of the image surface is to include image content having a first resolution, wherein the first resolution is less than a second resolution for other tiles of the plurality of tiles of the image surface (
Guenter teaches determining at FIG. 1 and FIG. 6 a region encompassing a first sampling grid of the image surface in the peripheral area is to include image content having a first resolution, wherein the first resolution is less than a second resolution for other regions (sampling grids) in the fovea area. 
Kollin teaches at FIG. 3 determining that a first tile is to include image content have a lower resolution, wherein the lower resolution is less than a higher resolution for other tiles of the image surface in the fovea area of FIGS. 4A-4B. Accordingly, the image content for a first tile in FIG. 3 corresponding to the first tile 402 of FIG. 4B in the fovea area is rendered at a lower resolution. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area. 
Kollin teaches at Paragraph 0034 that holograms (tiles) that fall within the foveal visual region are controlled to produce image portions having a relatively higher resolution. As the distance between a given hologram and the central/foveal visual region grows, the resolution of that hologram declines. Accordingly, the border regions have image resolutions less than the central regions); 
Determining a size at which to render the image content for the first tile, wherein the size at which to render the image content for the first tile is based on the first resolution of the image content in the firs tile, wherein the size at which to render the image content is smaller than a size of the first tile, and wherein the image content for the first tile is part of the image content of the 
Guenter teaches at FIG. 1 and FIG. 6 determining a size at which to render the image content for the first region (first sampling grid in the peripheral area), wherein the size at which to render the image content for the first region (first sampling grid in the peripheral area) is based on the lower resolution of the image content in the first region (first sampling grid in the peripheral area), wherein the size at which to render the image content is smaller than a size of the first region (first sampling grid in the peripheral area), and where the image content for the first tile is part of the image content of the image surface, which was divided into the regions (sampling grids), and the image content is to rendered during the rendering pass. 
In a non-limiting example, the image content for a pixel grid in the peripheral area for a fixed display resolution is rendered at the coarser LOD in Guenter and the image content for a pixel grid in the foveal area for a fixed display resolution is rendered at the finest LOD. For example, for a fixed display resolution at 1920*1080 LCD monitor divided into 10*10 pixel grids (tiles), the image content for a pixel grid 192*108 in the peripheral area is rendered with the image content having a pixel density of 96*54 pixels is smaller than the display resolution of the 192*108 pixel grid (tile). Guenter extensively teaches sampling density in the peripheral layers and sampling density in the foveal layers. The peripheral resolution is lower than the foveal resolution. In Guenter FIG. 6, a tile in the foveal area having the native display resolution is rendered with the image content having the native display resolution and a tile in the peripheral area having the same native display resolution is rendered with the image content having lower resolution than the native display resolution. For example, a 192*108 display tile in the foveal area is rendered with the image content having 192*108 pixels (a higher pixel sampling density=finer LOD) and a 192*108 display tile in the peripheral area is rendered with the image content having 96*54 pixels (a lower pixel sampling density=coarser LOD). 

Kollin teaches at FIG. 3 determining that a first tile is to include image content have a lower resolution, wherein the lower resolution is less than a higher resolution for other tiles of the image surface in the fovea area of FIGS. 4A-4B. Accordingly, the image content for a first tile in FIG. 3 corresponding to the first tile 402 of FIG. 4B in the fovea area is rendered at a lower resolution. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0032 modifying tiled hologram sizes based on gaze direction. An amount of visual detail encoded in each hologram tile is represented by a size of boxed regions in the tile, wherein a larger number of smaller boxes represents less visual information and a smaller number of larger boxes represents more visual information. The number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile. Thus, larger holograms with less duplicated information may be used for the foveal viewing region while smaller holograms with more duplicated information may be used for the peripheral view. 
This feature shows that Kollins rendering of image content in FIGS. 4A-4B for the tile 402 in the peripheral area is rendered in terms of the lower resolution hologram tile that is less than the size of the tile 402 and the image content (the hologram box) for the first tile 402 in the peripheral area covers less than the entire first tile 402. 
Kollins teaches at Paragraph 0028 that the pixel density of the image depends on the hologram pixels, e.g., the hologram tile size. In a non-limiting example, for a fixed display resolution in Kollins FIGS. 4A-4B, each tile 402 has a fixed display resolution (for ease of explanation, let us say 100*100 pixels). However, the tile 402 of a fixed display resolution in the peripheral area of FIG. 4A located in the left-bottom of FIG. 4A is rendered with the image content having only 20*20 pixels while the tile 402 of a fixed display resolution in the left-bottom of FIG. 4B is rendered with the image content having 25*25 pixels. Accordingly, the tile 402 in the low-bottom corner of FIG. 4A is rendered with the image content having lower pixel density than its display resolution and the tile 402 in the low-bottom corner of FIG. 4B is rendered with the image content having higher pixel density. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. Kollins shows a tile 402 in the left-bottom of FIG. 4A the repeated holograms 5*5 with a hologram size being smaller than that in the corresponding tile 402 in left-bottom of FIG. 4B because FIG. 4B shows the 4*4 repeated holograms in the corresponding tile 402. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area); 
During the rendering pass, rendering the image content for the first tile at the determined size that is smaller than a size of the first tile and based on the first resolution of the image content in the first tile (
Guenter teaches at FIGS. 1-6 rendering the image content for the first tile at the lower resolution that is smaller than a size of the first tile (e.g., 256*256 tile is rendered with a pixel density of 16*16 pixels) on the lower resolution of the image content. 
In a non-limiting example, the image content for a pixel grid in the peripheral area for a fixed display resolution is rendered at the coarser LOD in Guenter and the image content for a pixel grid in the foveal area for a fixed display resolution is rendered at the finest LOD. For example, for a fixed display resolution at 1920*1080 LCD monitor divided into 10*10 pixel grids (tiles), the image content for a pixel grid 192*108 in the peripheral area is rendered with the image content having a pixel density of 96*54 pixels is smaller than the display resolution of the 192*108 pixel grid (tile). Guenter extensively teaches sampling density in the peripheral layers and sampling density in the foveal layers. The peripheral resolution is lower than the foveal resolution. In Guenter FIG. 6, a tile in the foveal area having the native display resolution is rendered with the image content having the native display resolution and a tile in the peripheral area having the same native display resolution is rendered with the image content having lower resolution than the native display resolution. For example, a 192*108 display tile in the foveal area is rendered with the image content having 192*108 pixels (a higher pixel sampling density=finer LOD) and a 192*108 display tile in the peripheral area is rendered with the image content having 96*54 pixels (a lower pixel sampling density=coarser LOD). 

Kollins teaches at Paragraph 0028 that the pixel density of the image depends on the hologram pixels, e.g., the hologram tile size. In a non-limiting example, for a fixed display resolution in Kollins FIGS. 4A-4B, each tile 402 has a fixed display resolution (for ease of explanation, let us say 100*100 pixels). However, the tile 402 of a fixed display resolution in the peripheral area of FIG. 4A located in the left-bottom of FIG. 4A is rendered with the image content having only 20*20 pixels while the tile 402 of a fixed display resolution in the left-bottom of FIG. 4B is rendered with the image content having 25*25 pixels. Accordingly, the tile 402 in the low-bottom corner of FIG. 4A is rendered with the image content having lower pixel density than its display resolution and the tile 402 in the low-bottom corner of FIG. 4B is rendered with the image content having higher pixel density. 
Kollin teaches at FIG. 3 determining that a first tile is to include image content have a lower resolution, wherein the lower resolution is less than a higher resolution for other tiles of the image surface in the fovea area of FIGS. 4A-4B. Accordingly, the image content for a first tile in FIG. 3 corresponding to the first tile 402 of FIG. 4B in the fovea area is rendered at a lower resolution. 
For a first tile in the fovea area 404 of FIG. 4B, Kollin teaches at FIG. 3 and FIG. 4A rendering a first tile 302/402 at FIG. 3 and 4A corresponding to the first tile 402 in the fovea area 404b of FIG. 4B at lower resolution and at a size proportional to the hologram tile size within the first tile 302/402 that is smaller than a size of the first tile 402. 
Kollin teaches at FIG. 4B up-sampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate up-sampled content. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area); 
Upsampling the image content in the first tile to generate upsampled content (
Guenter teaches up-sampling the image content in the first tile when the first tile is located in the foveal area (e.g., FIG. 6). 
Guenter teaches at FIGS. 1-11 that the pixel density for the sampling grids/regions in the fovea area for the inner layer and middle layer is upsampled relative to the pixel density for the sampling grids/regions in the fovea area for the outer layer. 
Kollins teaches up-sampling the image content with higher pixel density for the first tile when the first tile is located in the foveal area (See Paragraph 0028, Paragraph 0032 and FIGS. 4A-4B). 
Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content); and 
Outputting the upsampling image content (Guenter teaches at FIGS. 1-11 that the pixel density for the sampling grids/regions in the fovea area for the inner layer and middle layer is upsampled relative to the pixel density for the sampling grids/regions in the fovea area for the outer layer. 
Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over B. Guenter, et al., “Foveated 3D Graphics”, ACM Trans. Graph. 31(6), Article 164 (November 2012) at https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 and Murakawa et al. US-PGPUB No. 2017/0124760 (hereinafter Murakawa). 
Re Claim 10: 
The claim 10 is in parallel with the claim 1 in the form of an apparatus claim. The claim 10 further recites a device for foveation rendering, the device comprising: a system memory; and a graphics processing unit (GPU) comprising at least one of programmable or fixed-function circuitry, wherein the GPU is configured to perform the method of the claim 1. 
However, Kollin does not explicitly teach the claim limitation of a device for foveation rendering, the device comprising: a system memory; and a graphics processing unit (GPU) comprising at least one of programmable or fixed-function circuitry, wherein the GPU is configured to perform the method of the claim 1. 
However, Murakawa teaches the claim limitation of a device for foveation rendering (title of the invention), the device comprising: a system memory; and a graphics processing unit (GPU) comprising at least one of programmable or fixed-function circuitry, wherein the GPU is configured to perform the method of the claim 1 (Murakawa teaches at Paragraph 0051 citing “The system 400 generally includes a central processor unit 402, a graphics processor unit GPU 404 and a memory 408….the GPU 404 may include its own GPU cache 414G” and Paragraph 0054 “The CPU 402 and GPU 404 may each include one or more processor cores….graphics memory 428 could be integrated into the GPU 404”). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated GPU within the HMD device of Murakawa (Paragraph 0052) into the foveated rendering device of Kollin and Guenter. One of the ordinary . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over B. Guenter, et al., “Foveated 3D Graphics”, ACM Trans. Graph. 31(6), Article 164 (November 2012) at https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin). 
The claim 19 is in parallel with the claim 1 in an apparatus form. The claim 19 further recites a device for foveation rendering. However, Kollin further teaches a device for foveation rendering (Kollin teaches at FIG. 7 and Paragraph 0049-0055 that logic device 702 includes one or more physical devices configured to execute instructions….the logic devices may include one or more processors configured to execute software instructions….storage device 704 includes one or more physical devices configured to hold instructions executable by the logic device to implement the methods and processed described herein). 
However, Kollin further teaches the claim limitation of a computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for foveation rendering to perform the method of the claim 1 (Kollin teaches at Paragraph 0037 that the use of tiled hologram resolution control to display foveated images can be used with any suitable optical system other than FIG. 3. 
Kollin teaches at FIG. 7 and Paragraph 0049-0055 that logic device 702 includes one or more physical devices configured to execute instructions….the logic devices may include one or more processors configured to execute software instructions….storage device 704 includes one or more physical devices configured to hold instructions executable by the logic device to implement the methods and processed described herein). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over B. Guenter, et al., “Foveated 3D Graphics”, ACM Trans. Graph. 31(6), Article 164 (November 2012) at https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin). 
Re Claim 23: 
The claim 23 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 23 further recites a computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for foveation rendering to perform the method of the claim 1. 
However, Kollin further teaches the claim limitation of a non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for foveation rendering to perform the method of the claim 1 (Kollin teaches at Paragraph 0037 that the use of tiled hologram resolution control to display foveated images can be used with any suitable optical system other than FIG. 3. 
Kollin teaches at FIG. 7 and Paragraph 0049-0055 that logic device 702 includes one or more physical devices configured to execute instructions….the logic devices may include one or more processors configured to execute software instructions….storage device 704 includes one or more physical devices configured to hold instructions executable by the logic device to implement the methods and processed described herein). 

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606; Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston) and Ohba et al. US-PGPUB No. 2015/0123993 (hereinafter Ohba). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises rendering the image content based on the defined viewport for the first tile.
Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation of defining a viewport for the first tile in the fovea area based on the first resolution of the image content in the first tile and the size of the first tile, wherein rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises rendering the image content based on the defined viewport for the first tile.
However, Johnston at least suggests the claim limitation of defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises rendering the image content based on the defined viewport for the first tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230).

Ohba teaches the claim limitation of defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises rendering the image content based on the defined viewport for the first tile (Ohba teaches at FIG. 3 rendering content 222b or 222c at the size that is smaller than the size of the first tile. Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that defining the viewport comprises: multiplying a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport.
Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation that defining the viewport comprises: multiplying a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport. 
However, Johnston at least suggests the claim limitation that defining the viewport comprises: multiplying a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230).
Ohba teaches the claim limitation that defining the viewport comprises: multiplying a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter)  in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter . 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining resolutions for different portions of the image surface; and during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to the first tile, wherein determining that the first tile of the image surface is to include image content having the first resolution comprises determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile.
Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation that determining resolutions for different portions of the image surface; and during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to the first tile, wherein determining that the first tile of the image surface is to include image content having the first resolution comprises determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile. 
Akenine-Moller at least suggests the claim limitation that determining resolutions for different portions of the image surface; and during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to the first tile, wherein 
Ohba teaches the claim limitation that determining resolutions for different portions of the image surface (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport); and during a binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to the first tile (Ohba teaches at Paragraph 0036 that the control section 100 derives the coordinates of four corners of a frame in the virtual space using the amount of movement. Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport), wherein determining that the first tile of the image surface is to include image content having the first resolution comprises determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport.  
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Akenine-Moller’s determining vertices within each tile and Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Re Claim 5: 

Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation of receiving information indicative of the resolutions for portions of the image surface, wherein determining resolutions for different portions of the image surface comprises determining resolutions for different portions of the image surface based on the received information. 
Akenine-Moller at least suggests the claim limitation of receiving information indicative of the resolutions for portions of the image surface, wherein determining resolutions for different portions of the image surface comprises determining resolutions for different portions of the image surface based on the received information (Akenine-Moller Paragraph 0157). 
Ohba teaches the claim limitation of receiving information indicative of the resolutions for portions of the image surface, wherein determining resolutions for different portions of the image surface comprises determining resolutions for different portions of the image surface based on the received information (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular .  

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin); Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston); and Ohba et al. US-PGPUB No. 2015/0123993 (hereinafter Ohba). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that upsampling the image content comprises upsampling as part of the outputting of the upsampled image content. 
Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation that upsampling the image content comprises upsampling as part of the outputting of the upsampled image content (Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area). 
Johnston at least suggests the claim limitation that upsampling the image content comprises upsampling as part of the outputting of the upsampled image content (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation that upsampling the image content comprises upsampling as part of the outputting of the upsampled image content (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport.  
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the upsampled image content comprises a first upsampled image content, the method further comprising: determining that a second tile of the image surface is to include image content having the second resolution; rendering the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the second tile; upsampling the image content in the second tile to generate a second upsampled image content; and outputting the second upsampled image content.
Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area). 
Johnston at least suggests the claim limitation that the upsampled image content comprises a first upsampled image content, the method further comprising: determining that a second tile of the image surface is to include image content having the second resolution; rendering the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the second tile; upsampling the image content in the second tile to generate a second upsampled image content; and outputting the second upsampled image content (

Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation that the upsampled image content comprises a first upsampled image content, the method further comprising: determining that a second tile of the image surface is to include image content having the second resolution (Ohba teaches at FIGS. 5-7 and Paragraph 0055-0056 that the identification numbers of two viewports 152 and 154 are displayed so as to be superimposed on the viewport corresponding to the screen are 1 and 2 respectively….the view port control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical /horizontal length of each viewport. It is noted that the two viewports in FIG. 5 have different resolutions); rendering the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the second tile (e.g., Ohba shows at FIG. 3 that the image content 222b or 222c is rendered less than the size of the second square tile); upsampling the image content in the second tile to generate a second upsampled image content; and outputting the second upsampled image content (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that upsampling the image content in the first tile and outputting the first upsampled image content comprises upsampling the image content in the first tile and outputting the first upsampled image content after rendering the image content for the second tile.
Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area). 
Ohba teaches the claim limitation that upsampling the image content in the first tile and outputting the first upsampled image content comprises upsampling the image content in the first tile and outputting the first upsampled image content after rendering the image content for the second tile (
Two viewports: 
Ohba teaches at FIGS. 5-7 and Paragraph 0055-0056 that the identification numbers of two viewports 152 and 154 are displayed so as to be superimposed on the viewport corresponding to the screen are 1 and 2 respectively….the view port control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical /horizontal length of each viewport. It is noted that the two viewports in FIG. 5 have different resolutions. 
Up-sampling: 
Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display. 
Ohba teaches at FIG. 12 outputting the first up-sampled image content 334 after rendering the image content for the second tile 332).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of displaying the up-sampled image content. Guenter at FIG. 1 and Kollin at FIG. 4A-4B at least suggests the claim limitation of displaying the up-sampled image content (Kollin teaches at FIG. 4B upsampling the image content at FIG. 3 and 4A-4B for each tile 402 in the fovea area 404b of FIG. 4B to provide higher density of pixels proportional to the hologram tile size based on the lower density of pixels for the corresponding tile 302/402 in FIG. 3 or FIG. 4A to generate upsampled content. 
Kollins teaches at FIGS. 4A-4B and Paragraph 0028 “pixel density of the image depends on the hologram pixels, e.g., the hologram tile size and at Paragraph 0032 “the number of boxes represents the amount of duplicated information in the form of repeated holograms in that tile”. 
Accordingly, the pixel density for the first tile 402 in the fovea area is higher than the pixel density for a second tile 402 in the peripheral area). 
However, Johnston teaches at Paragraph 0039 and Ohba further teaches at FIG. 12 displaying the up-sampled image content. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin); Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston); Murakawa et al. . 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation of a processor configured to define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein to render the image content for the first tile at the size that is smaller than the size of the first tile, the GPU is configured to render the image content based on the defined viewport for the first tile.
However, Guenter at FIG. 1 and Section 4.1 at least suggests the claim limitation of a processor configured to define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein to render the image content for the first tile at the size that is smaller than the size of the first tile, the GPU is configured to render the image content based on the defined viewport for the first tile. 
Johnston at least suggests the claim limitation of a processor configured to define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein to render the image content for the first tile at the size that is smaller than the size of the first tile, the GPU is configured to render the image content based on the defined viewport for the first tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230).
Ohba teaches at FIG. 3 rendering content 222b or 222c at the size that is smaller than the size of the first tile. Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  


The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation: wherein to define the viewport, the processor is configured to multiply a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport.
Guenter at least suggests at FIG. 1 and Section 4.1 the claim limitation: wherein to define the viewport, the processor is configured to multiply a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport. 
However, Johnston at least suggests the claim limitation wherein to define the viewport, the processor is configured to multiply a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230).
Ohba teaches the claim limitation: wherein to define the viewport, the processor is configured to multiply a ratio between the first resolution of the image content in the first tile and a full resolution of the image content by the size of the first tile to determine a size of the viewport (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Guenter); Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston); Akenine-Moller et al. US-PGPUB No. 2018/0082464 (hereinafter Akenine-Moller); Murakawa et al. US-PGPUB . 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 10 except additional claim limitation of a processor configured to determine resolutions for different portions of the image surface, wherein the GPU is configured to, during the binning pass, and prior to the rendering, determine which vertices of primitives of the image surface belong to the first tile, wherein to determine that the first tile of the image surface is to include image content having the first resolution, the GPU is configured to determine that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile.
Guenter at least suggests at FIG. 1 and Section 4.1 the claim limitation of a processor configured to determine resolutions for different portions of the image surface, wherein the GPU is configured to, during the binning pass, and prior to the rendering, determine which vertices of primitives of the image surface belong to the first tile, wherein to determine that the first tile of the image surface is to include image content having the first resolution, the GPU is configured to determine that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile. 
Akenine-Moller at least suggests the claim limitation of a processor configured to determine resolutions for different portions of the image surface, wherein the GPU is configured to, during the binning pass, and prior to the rendering, determine which vertices of primitives of 
Ohba teaches the claim limitation of a processor configured to determine resolutions for different portions of the image surface (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport); wherein the GPU is configured to, during a binning pass, and prior to the rendering, determine which vertices of primitives of the image surface belong to the first tile (Ohba teaches at Paragraph 0036 that the control section 100 derives the coordinates of four corners of a frame in the virtual space using the amount of movement. Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport), wherein to determine that the first tile of the image surface is to include image content having the first resolution, the GPU is configured to determine that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile 
Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport.  
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of determining vertices within each tile and zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Re Claim 14: 

Guenter at least suggests at Section 4.1 the claim limitation that the GPU is configured to receive information indicative of the resolutions for portions of the image surface, wherein to determine resolutions for different portions of the image surface, the GPU is configured to determine resolutions for different portions of the image surface based on the received information. 
Akenine-Moller at least suggests the claim limitation that the GPU is configured to receive information indicative of the resolutions for portions of the image surface, wherein to determine resolutions for different portions of the image surface, the GPU is configured to determine resolutions for different portions of the image surface based on the received information (Akenine-Moller Paragraph 0135 and Paragraph 0157). 
Ohba teaches the claim limitation that the GPU is configured to receive information indicative of the resolutions for portions of the image surface, wherein to determine resolutions for different portions of the image surface, the GPU is configured to determine resolutions for different portions of the image surface based on the received information (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of forveated rendering of different tiles in an image into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  
Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter) in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin); Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston); Murakawa et al. US-PGPUB No. 2017/0124760 (hereinafter Murakawa) and Ohba et al. US-PGPUB No. 2015/0123993 (hereinafter Ohba). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation: wherein to upsample, the GPU is configured to upsample the image content as part of the outputting of the upsampled image content.
Guenter at least suggest at Section 4.1 and FIG. 1 the claim limitation: wherein to upsample, the GPU is configured to upsample the image content as part of the outputting of the upsampled image content. 
Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation: wherein to upsample, the GPU is configured to upsample the image content as part of the outputting of the upsampled image content (Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport.  
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 10 except additional claim limitation: wherein the upsampled image content comprises a first upsampled image content, and wherein the GPU is configured to: determine that a second tile of the image surface is to include image content having the second resolution; render the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the second tile; upsample the image content in the second tile to generate a second upsampled image content; and output the second upsampled image content.
Guenter at least suggests at FIG. 1 and Section 4.1 the claim limitation: wherein the upsampled image content comprises a first upsampled image content, and wherein the GPU is configured to: determine that a second tile of the image surface is to include image content having the second resolution; render the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the 
Johnston at least suggests the claim limitation: wherein the upsampled image content comprises a first upsampled image content, and wherein the GPU is configured to: determine that a second tile of the image surface is to include image content having the second resolution; render the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in the second tile; upsample the image content in the second tile to generate a second upsampled image content; and output the second upsampled image content (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation wherein the upsampled image content comprises a first upsampled image content, and wherein the GPU is configured to: determine that a second tile of the image surface is to include image content having the second resolution (Ohba teaches at FIGS. 5-7 and Paragraph 0055-0056 that the identification numbers of two viewports 152 and 154 are displayed so as to be superimposed on the viewport corresponding to the screen are 1 and 2 respectively….the view port control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical /horizontal length of each viewport. It is noted that the two viewports in FIG. 5 have different resolutions); render the image content for the second tile at a size that is smaller than the size of the second tile and based on the second resolution of the image content in e.g., Ohba shows at FIG. 3 that the image content 222b or 222c is rendered less than the size of the second square tile); upsample the image content in the second tile to generate a second upsampled image content; and output the second upsampled image content (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  


The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation: wherein to upsample the image content in the first tile and output the first upsampled image content, the GPU is configured to upsample the image content in the first tile and output the first upsampled image content after rendering the image content for the second tile.
Guenter at least suggests at Section 4.1 the claim limitation: wherein to upsample the image content in the first tile and output the first upsampled image content, the GPU is configured to upsample the image content in the first tile and output the first upsampled image content after rendering the image content for the second tile. 
Johnston at least suggests the claim limitation: wherein to upsample the image content in the first tile and output the first upsampled image content, the GPU is configured to upsample the image content in the first tile and output the first upsampled image content after rendering the image content for the second tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation wherein to upsample the image content in the first tile and output the first upsampled image content, the GPU is configured to upsample the image content in the first tile and output the first upsampled image content after rendering the image content for the second tile (
Two viewports: 
Ohba teaches at FIGS. 5-7 and Paragraph 0055-0056 that the identification numbers of two viewports 152 and 154 are displayed so as to be superimposed on the viewport corresponding to the screen are 1 and 2 respectively….the view port control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical /horizontal length of each viewport. It is noted that the two viewports in FIG. 5 have different resolutions. 
Up-sampling: 
Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. 
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display. 
Ohba teaches at FIG. 12 outputting the first up-sampled image content 334 after rendering the image content for the second tile 332).
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation of a display processor configured to output the up-sampled image 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of Ohba’s zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  

Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter, B., Finch, M., Drucker, S., Tan, D., Snyder, J. 2012. Foveated 3D Graphics.  ACM Trans. Graph. 31(6), Article 164 (November 2012)  https://dl.acm.org/doi/pdf/10.1145/2366145.2366183 (hereinafter Guenter)  in view of Kollin et al. US PGPUB No. 2016/0379606 (hereinafter Kollin); Johnston et al. US-PGPUB No. 2018/0089799 (hereinafter Johnston) and Ohba et al. US-PGPUB No. 2015/0123993 (hereinafter Ohba). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation of means for defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the means for 

Guenter at FIG. 1-6 and Kollin at FIGS. 4A-4B at least suggests the claim limitation of means for defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the means for rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises means for rendering the image content based on the defined viewport for the first tile.
Johnston at least suggests the claim limitation: of means for defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the means for rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises means for rendering the image content based on the defined viewport for the first tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation of means for defining a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the means for rendering the image content for the first tile at the size that is smaller than the size of the first tile comprises means for rendering the image content based on the defined viewport for the first tile (Ohba teaches at FIG. 3 rendering content 222b or 222c at the size that is smaller than the size of the first tile. Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile.  
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 19 except additional claim limitation of means for determining resolutions for different portions of the image surface; and means for, during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to first tile, wherein the means for determining that the first tile of the image surface is to include image content having the first resolution comprises means for determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different 
Guenter at FIG. 1-6 and Kollin at FIGS. 4A-4B at least suggests the claim limitation of means for determining resolutions for different portions of the image surface; and means for, during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to first tile, wherein the means for determining that the first tile of the image surface is to include image content having the first resolution comprises means for determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile. 
Johnston at least suggests the claim limitation: of means for determining resolutions for different portions of the image surface; and means for, during the binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to first tile, wherein the means for determining that the first tile of the image surface is to include image content having the first resolution comprises means for determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport); and means for, during a binning pass, and prior to the rendering, determining which vertices of primitives of the image surface belong to first tile (Ohba teaches at Paragraph 0036 that the control section 100 derives the coordinates of four corners of a frame in the virtual space using the amount of movement. Ohba teaches at FIGS. 5-6 that the viewport control portion 104 manages the viewports by the identification number of each viewport and the disposition and size for example the upper left coordinates and vertical/horizontal length of each viewport), wherein the means for determining that the first tile of the image surface is to include image content having the first resolution comprises means for determining that the first tile of the image surface is to include image content having the first resolution based on the determination of resolutions for different portions of the image surface and the determination of which vertices of the image surface belong to the first tile (Obha teaches at Paragraph 0043 that the screen 212 can be displayed by increasing the size of the second viewport 212b according to an amount of enlargement. It is understood that the size of each viewport corresponds to the resolution of each viewport or the resolution of the tile within each viewport.  
Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection according to an amount of enlargement wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile according to an amount of enlargement.  
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the means for outputting comprises the means for upsampling.
However, Guenter at FIGS. 1-6, Johnston at Paragraph 0039 and Ohba at FIG. 12 teach that the means for outputting comprises the means for upsampling. 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 23 except additional claim limitation of instructions that cause the one or more processors to: define a viewport for the first tile based on the first resolution of the image content in the first tile and the 
Guenter at FIG. 1-6 and Kollin at FIGS. 4A-4B at least suggests the claim limitation of instructions that cause the one or more processors to: define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the instructions that cause the one or more processors to render the image content for the first tile at the size that is smaller than the size of the first tile comprise instructions that cause the one or more processors to render the image content based on the defined viewport for the first tile.
Johnston at least suggests the claim limitation: of instructions that cause the one or more processors to: define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the instructions that cause the one or more processors to render the image content for the first tile at the size that is smaller than the size of the first tile comprise instructions that cause the one or more processors to render the image content based on the defined viewport for the first tile (Johnston teaches at Block 406 of FIG. 4 “Render a down-sampled adjustment image of an input image by determining an adjustment curve for each tile in a plurality of tiles of the input image”. Johnston teaches at Paragraph 0039 that the adjusted pixels can be down-sampled to one pixel. For example, 12 pixels in B(1,3) of input image 210 is converted to pixel P(1,3) in adjustment image 230). 
Ohba teaches the claim limitation of instructions that cause the one or more processors to: define a viewport for the first tile based on the first resolution of the image content in the first tile and the size of the first tile, wherein the instructions that cause the one or more processors to Ohba teaches at FIG. 3 rendering content 222b or 222c at the size that is smaller than the size of the first tile. Ohba teaches at FIGS. 3 and 7-12 and Paragraph 0083-0093 adjusting a layer used for rendering in order to make an amount of resource consumption constant irrespective of the number of viewports. FIG. 10 shows an image of an enlarged photograph in a first viewport 302 using the data of tile images in a partial region 314 in a third layer of hierarchical data 310 of the image of the table of contents….A second viewport 308 displays the whole of the image….FIG. 12 shows another screen example when a layer used for rendering is adjusted.....A screen 330 is formed by only a first viewport 331 in which the whole of the landscape image is rendered using tile images in a second layer 353 of a resolution suitable for the size of the display).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the additional teaching of zooming a particular viewport of the user selection wherein the viewport contains the first tile of the image content into Guenter, Kollin and Johnston's display of the images within the tiles wherein the selection of a particular viewport can be made by the user with respect to the first tile for zooming. One of the ordinary skill in the art would have been motivated to have provided a viewport for detailed viewing of the image content contained in a particular tile. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613